Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Claims 1-11 are pending in this application and are now under consideration for examination. 
Priority
This application is a CON of 16/146,637 filed on 09/28/2018 now US 10,689,717, which is a  CON of 15/495,325 filed on 04/24/2017, now US 10,113,207, which is a CON of 14/925,386 filed on 10/28/2015, now US 9,631,186, which is a CON of 14/199,753 filed on 03/06/2014, now US 9,200,266, which is a CON of 12/583,329 filed on 08/18/2009, now US 8,703,489 and applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) to the Provisional Application 61/189,800 filed on 08/22/2008 is acknowledged.
Information disclosure statement
The information disclosure statement (IDS) submitted on 05/15/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Specification-Objection
Examiner notes that applicants’ have not updated the relationship of the instant application to its parent application that has matured into a patent. Examiner urges applicants’ to amend said information in the specification in response to this office action.
Claims Objections
Claim 1 and claims 2-11 depending therefrom is objected, due to the following informality: Claim 1 recites “A method of in vitro making …” is grammatically incorrect; examiner suggests the following “An in vitro method of making …”. 

Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
I. Claims 1-11 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 4-8 (depending from claims 1 and 2) of allowed patent US 8,703,489 B2 (in IDS). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claims are not patentably distinct from the reference claims, because the examined claims are either anticipated by, or would have been obvious over reference claims. See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
1-11 of the instant application as interpreted are directed an in vitro method making a single-stranded break in a nucleic acid …, said method comprising any artificial endonuclease and wherein said nuclease comprising first and second cleavage domains, wherein the first cleavage domain is catalytically inactive cleavage domain, and the second cleavage domain is catalytically active cleavage domain and  a DNA-binding molecule that is heterologous to the first and second cleavage domains … and second cleavage domains are FokI cleavage domains. 
Claims 4-8 (depending from claims 1 and 2) of allowed patent US 8,703,489 B2 (in IDS), are directed to method of generating a single-stranded break in the target double-stranded sequence … said method comprising a protein complex comprising: (a) a first fusion protein comprising a DNA-binding domain (that binds a target site) and at least one catalytically inactive FoKI cleavage half-domain or cleavage half-domain … and (b) a second fusion protein comprising a zinc finger domain and catalytically active FoKI cleavage half-domain or cleavage half-domain and the preferred embodiments in said allowed patent US 8,703,489 B2 (in IDS) also encompasses a method of isothermal strand displacement amplification (SDA) … detecting the nucleic acid within the single-strand break … indicative of a genetic disease or infectious agent…; see  Fig. 1, Fig. 2C; col. 8, cols. 26-28; and entire document of US 8,703,489 B2 (in IDS). The claims 1-11 of the instant application are generic to all that is recited in claims 4-8 (depending from claims 1 and 2) of allowed patent US 8,703,489 B2, i.e., instant claimed method in claims 1-11 encompass a population of polynucleotides encoding artificial nucleases and encoded nuclease proteins and method of use of said encoded nuclease proteins in the claimed method, which falls entirely within the scope of 4-8 (depending from claims 1 and 2) of allowed patent US 8,703,489 B2. As such, the invention of claims 4-8 (depending from claims 1 and 2) of allowed patent US 8,703,489 B2 (in IDS) anticipates or renders obvious the invention of claims 1-11 of the instant application. 

II. Claims 1-11 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 7-11 (depending from claim 1) of allowed patent US 9,200, 266 B2 (in IDS). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claims are not patentably distinct from the reference claims, because the examined claims are either anticipated by, or would have been obvious over reference claims. See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 1-11 of the instant application as interpreted are directed an in vitro method making a single-stranded break in a nucleic acid …, said method comprising any artificial endonuclease and wherein said nuclease comprising first and second cleavage domains, wherein the first cleavage domain is catalytically inactive cleavage domain, and the second cleavage domain is catalytically active cleavage domain and  a DNA-binding molecule that is heterologous to the first and second cleavage domains … and second cleavage domains are FokI cleavage domains. 
Claims 7-12 (depending from claim 1) of allowed patent US 9,200, 266 B2 (in IDS), are also directed to method of generating a single-stranded break in the target double-first cleavage domain is catalytically inactive cleavage domain, and the second cleavage domain is catalytically active cleavage domain and further wherein the nuclease binds to a target sequence in a double-stranded genome and induces site-specific single-stranded break at or near the target sequence … see Fig. 1, Fig. 2C; cols. 26-28; and entire document of US 9,200, 266 B2. The claims 1-11 of the instant application are generic to all that is recited in claims 7-12 (depending from claim 1) of allowed patent US 9,200, 266 B2 (in IDS), i.e., instant claimed method in claims 1-11 encompass a population of polynucleotides encoding artificial nucleases and encoded nuclease proteins and method of use of said encoded nuclease proteins in the claimed method, which falls entirely within the scope of 7-11 (depending from claim 1) of allowed patent US 9,200, 266 B2 (in IDS). As such, the invention of claims 7-12 (depending from claims 1-6) of allowed patent US 9,200, 266 B2 (in IDS) either anticipates or renders obvious the invention of claims 1-11 of the instant application.

III. Claims 1-11 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 7-11 and13 (depending from claims 1-5) of allowed patent US 9,631, 186 B2 (in IDS). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claims are not patentably distinct from the reference claims, because the examined claims are either anticipated by, or would have been obvious over reference claims. See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 1-11 of the instant application as interpreted are directed an in vitro method making a single-stranded break in a nucleic acid …, said method comprising any artificial endonuclease and wherein said nuclease comprising first and second cleavage domains, wherein the first cleavage domain is catalytically inactive cleavage domain, and the second cleavage domain is catalytically active cleavage domain and  a DNA-binding molecule that is heterologous to the first and second cleavage domains … and second cleavage domains are FokI cleavage domains. 
Claims 7-11 and13 (depending from claims 1-5) of allowed patent US 9,631, 186 B2 (in IDS), are also directed to method of generating a single-stranded break in the target double-stranded sequence … said method comprising artificial nuclease and wherein said nuclease comprising first and second cleavage domains, wherein the first cleavage domain is catalytically inactive cleavage domain, and the second cleavage domain is catalytically active cleavage domain and further wherein the nuclease binds to a target sequence in a double-stranded genome and induces site-specific single-stranded break at or near the target sequence … and a method of detecting a nucleic acid comprising: generating a single-stranded break (nick) in a double-stranded DNA … see  Fig. 1, Fig. 2C; cols. 26-28; and entire document of US 9,631, 186 B2 (in IDS). The claims 1-11 of the instant application are generic to all that is recited in claims 7-11 and13 (depending from claims 1-5) of allowed patent US 9,631, 186 B2 (in IDS), i.e., instant claimed method in claims 1-11 encompass a population of polynucleotides encoding artificial nucleases 7-11 and13 (depending from claims 1-5) of allowed patent US 9,631, 186 B2 (in IDS). As such, the invention of 7-11 and13 (depending from claims 1-5) of allowed patent US 9,631, 186 B2 (in IDS) either anticipates or renders obvious the invention of claims 1-8 of the instant application.

IV. Claims 1-11 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 8-12 of allowed patent US 10,113,207 B2. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claims are not patentably distinct from the reference claims, because the examined claims are either anticipated by, or would have been obvious over reference claims. See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 1-11 of the instant application as interpreted are directed an in vitro method making a single-stranded break in a nucleic acid …, said method comprising any artificial endonuclease and wherein said nuclease comprising first and second cleavage domains, wherein the first cleavage domain is catalytically inactive cleavage domain, and the second cleavage domain is catalytically active cleavage domain and  a DNA-binding molecule that is heterologous to the first and second cleavage domains … and second cleavage domains are FokI cleavage domains. 
8-12 of allowed patent US 10,113,207 B2, are also directed an in vitro method making a single-stranded break in a nucleic acid …, said method comprising any artificial endonuclease and wherein said nuclease comprising first and second cleavage domains, wherein the first cleavage domain is catalytically inactive cleavage domain, and the second cleavage domain is catalytically active cleavage domain and  a DNA-binding molecule that is heterologous to the first and second cleavage domains …  see  Fig. 1, Fig. 2C; cols. 8; and entire document of US 9,631, 186 B2. The claims 1-11 of the instant application are generic to all that is recited in claims 8-12 of allowed patent US 10,113,207 B2, i.e., instant claimed method in claims 1-11 encompass a population of polynucleotides encoding artificial nucleases and encoded nuclease proteins and method of use of said encoded nuclease proteins in the claimed method, which falls entirely within the scope of 8-12 of allowed patent US 10,113,207 B2. As such, the invention 8-12 of allowed patent US 10,113,207 B2 either anticipates or renders obvious the invention of claims 1-11 of the instant application.
Allowable Subject Matter/Conclusion
None of the claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652